Lisa Van Amburg, Judge,
dissenting.
I agree that the preamble to House Bill 3 is unenforceable. Given that it was the sole impetus for the tuition policy prompting this lawsuit, we should end the inquiry here and direct SLCC to resume its previous practices. Instead, we have been pulled into the weeds of federal immigration and constitutional law in an attempt to interpret a residency regulation heretofore applied without conflict. In respect of judicial restraint, this court should resolve the case in a manner that simply restores the prior interpretation. Fearing the potential implications of the majority result, I must dissent.
SLCC changed its application of the regulation solely because of the preamble.1 Only in response to Doe’s challenge did SLCC assert that its new interpretation was valid even absent the preamble. But SLCC’s new interpretation is directly contradicted by its previous practices. When a statute is ambiguous, “the actual construction given it for a long period for those charged with its administration, the supervising courts and the Legislature acquiescing therein, is regarded as strong evidence of its true meaning.” State ex rel. Chick v. Davis, 273 Mo. 660, 201 S.W. 529, 530 (Mo. banc 1918). There is no dispute here that, prior to passage of H.B. 3, SLCC’s actual construction of 6 C.S.R. 10-3.010 granted in-district tuition to students like Doe. Additionally, the legislature acquiesced in this interpretation by twice rejecting bills codifying the preamble language.2 Legislative rejection “is much more decisive than non-action and clearly shows the legislature’s view of its own intent.” L & R Distributing, Inc. v. Missouri Dept. of Revenue, 529 S.W.2d 375 (Mo. 1975). Simply put, neither past practice nor legislative action supports SLCC’s pivot. I would stop here.
However, impelled to wade deeper, I would conclude that Doe is eligible for the resident tuition rate under 6 C.S.R. 10-3.010. The opposite result creates constitu*349tional questions that this court has a duty to avoid. A state policy treating DACA recipients differently than other aliens was recently invalidated by the United States Court of Appeals in Arizona Dream Act Coalition v. Brewer, 855 F.3d 957 (9th Cir.). In that case, the state of Arizona adopted administrative rules requiring that individuals applying for a driver’s license provide proof that their presence in the U.S. was “authorized under federal law.” In implementing this policy, the state accepted federally-issued work permits held by other non-citizens, including those receiving deferred action under other immigration categories, but rejected those held by DACA recipients. The state argued that DACA recipients were not similarly situated because their status did not derive from the Immigration and Naturalization Act (INA). The Ninth Circuit rejected that position and deemed the policy infirm on Equal Protection arid Supremacy grounds. The Court expressly judged immigration “status” irrelevant to Arizona’s state interest and further opined, “in determining which aliens shall be eligible to receive a state benefit, Arizona created a new immigration classification based on its independent view of who is authorized under federal law to be present in the United States.” Id. at 975.
The ABAC Court’s opinion confirms that* DACA is “federal authority,” rooted in the INA. Thus, even accepting the inference that “federal authority” is limited to immigration law,3 this court is obligated to recognize DACA as a source of federal authority in determining whether Doe is a resident alien. “Resident alien” is not a defined term in the INA. “Alien” is defined as “any person not a citizen or national of the United States.” “Residence” is defined as “the place of general abode;” meaning “his principal, actual dwelling place in fact, without regard ‘to intent.” Doe fits within these definitions,' and DACA authorizes her to reside in the U.S. It makes no difference that DACA authorization is revocable; green cards are also revocable. “Domicile” is a separate inquiry under this state’s residency regulation,.and Doe satisfies it.4 In my view, the inquiry could also end here. It is not the role of this court to assign distinctions between aliens residing here with the permission of the federal government.
Equally troublesome is the absence of discussion of other federal authorities that would appear to have relevance here. The Personal Responsibility and Work Opportunity Reconciliation Act (8 U.S.C. § 1621) and the Illegal Immigration Reform and Immigrant Responsibility Act (8 U.S.C. § 1623) authorize states to make undocumented immigrants eligible for certain public benefits, including in-state tuition. In DeVries v. Regents of the University of California, the California high court upheld a statute granting in-state tuition to undocumented immigrants who attended high school in California. 6 Cal.App.5th 574, 211 Cal.Rptr.3d 435 (2017). Conversely, in State ex rel. Brnovich v. Maricopa County Community College, an Arizona *350appellate court held that DACA students are “lawfully present” for specific purposes (e.g., work) but not for others (e.g., college). 242 Ariz. 325, 395 P.3d 714 (2017). I reject the latter implication, and Missouri has no. similar statute. But more generally, the collective oversight of these Acts and related precedent underscores the imprudence deciding consequential questions of federal immigration law on this record,5 particularly in light of AD AC’s constitutional cautions,
“It is a well-accepted canon of statutory construction that if one interpretation of a statute results in the statute being constitutional while another interpretation would cause it to be unconstitutional, the constitutional interpretation is presumed to have been intended.” Blaske v. Smith & Entzeroth, Inc., 821 S.W.2d 822, 838-39 (Mo. 1991). The canon of constitutional avoidance “allows courts to avoid the decision of constitutional questions. It is a tool for choosing between competing plausible interpretations,” resting on the presumption that lawmakers “did not intend the alternative which raises serious constitutional doubts.” Clark v. Martinez, 543 U.S. 371, 381, 125 S.Ct. 716, 160 L.Ed.2d 734 (2005). “When a constitutional and an unconstitutional reading of a statute are equally possible, this Court must choose the constitutional one.” State ex rel. Neville v. Grate, 443 S.W.3d 688, 695 (Mo. App. E.D. 2014). Here, the majority chooses the path peppered with constitutional questions and also purports to decide them. This is precisely what the doctrine of avoidance seeks to restrain. Consistent with that doctrine, this court must avoid SLCC’s dubious interpretation of 6 C.S.R 10-3.010 and instead choose the alternate route. To that end, the preferable interpretation of “resident alien status as determined by federal authority” is the previous one that included DACA recipients such as Doe.
To be sure, DACA does not confer a visa or create a pathway for citizenship,, as only an Act of Congress can do so. .But DACA is “federal authority” derived' from the INA, and, by its terms,, that authority instructs the Department of Homeland Security and other federal immigration agencies how to “enforce the nation’s immigration laws” with respect to “certain young people who were brought to this country as children and know only this country, as home.” 6 Our state and this court cannot disregard the spirit and force of that directive, St. Louis is the only home that Doe has known since the fourth grade. She is not an “international student.” Her presence here is not unlawful. Prior to passage of H.B. 3 .containing the preamble that we all agree is irrelevant, Doe would have paid .in-district tuition. Doe resides and works in the SLCC district and pays Missouri income taxes, which fund the very institution now denying her residency based solely on an unenforceable preamble. This result is absurd and wholly avoidable. There is a legally plausible and constitutionally sound alternative that is also the just result on these facts. We should choose it.

. This fact is stipulated, and Doe provided further insight from articles cited in her reply brief in the trial court. SLCC’s general counsel explained that SLCC had no choice but to charge DACA students the international tuition rate because failing to comply with the preamble would jeopardize SLCC’s funding. Kameel Stanley, Undocumented college students rally against higher tuition bills, St. Louis Public Radio, Sept. 22, 2015. SLCC's chancellor similarly explained that the preamble required the school to charge the international rate. Kate Stoltzfus, Colleges in Missouri Navigate an Uncertain Landscape for Undocumented Students, Chron. of Higher Ed., Nov. 18, 2015.


. H.B. 688, 98th Gen. Assemb., 1st Reg. Sess. (Mo. 2015); H.B. 1637, 97th Gen. Assemb. 1«⅛ Reg. Sess. (Mo. 2014).


. I also decline to assume that "federal authority” is limited to federal immigration authority. “This Court must examine the language of the statutes as they are written. It cannot simply insert terms that the legislature has omitted.” Loren Cook Co. v. Dir. of Revenue, 414 S.W.3d 451, 454 (Mo. 2013). Absent the word "immigration,” in the regulation, wé can and should consult whatever federal authority illuminates the issue. Ultimately, however, the Coordinating Board has the power and, in my view, the responsibility to revise the regulation to comport with the present landscape, including DACA.


.' "Domicile shall mean presence within a state with an intent of making the state a permanent home for an indefinite period.” 6 C.S.R. 10-3.010(9)(C). ' .


, Although Doe's brief contains a footnote citing sister state statutes-providing for resident tuition rates for undocumented immigrants, neither party cites the underlying federal statutes or related jurisprudence.


. Memorandum from DHS Secretary Janet ' Napolitano, Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children (June 15, 2012).